Citation Nr: 1537214	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  06-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1951 to September 1953.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss and peripheral neuropathy of each of the Veteran's extremities.  The Board likewise denied the Veteran's claims of service connection in a December 2008 decision.  In an October 2010 Memorandum Decision, the Court vacated the Board's December 2008 decision denying service connection for hearing loss and for peripheral neuropathy and remanded the appeals back to the Board.  In a July 2011 decision, the Board denied service connection for bilateral hearing loss and remanded the issue of peripheral neuropathy for an additional VA medical opinion.  This has been accomplished and the case has been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Peripheral neuropathy of the upper and lower extremities was not present during service or until many years thereafter, is not shown to have been caused by any in-service event, illness, or injury, and is caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was neither incurred in nor aggravated by service, may not be presumed to have been, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A March 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in September 2006, with an additional medical opinion rendered after review of the Veteran's records in April 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the medical opinions obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such disease may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Peripheral Neuropathy of the Extremities

The Veteran contents that service connection is warranted for peripheral neuropathy of each of his extremities.  The Board initially notes that service connection has been established for the residuals of a nerve injury of the brachial plexus and left winged scapula, rated 20 percent disabling.  The Veteran has claimed additional peripheral neuropathy of the left upper extremity, along with neuropathy of his right upper and both lower extremities.  The current claim is in addition to the disability for which service connection has already been established.  

Service connection is in effect for residuals of a brachial plexus and left winged scapula, rated 20 percent disabling, and tinnitus, rated 10 percent disabling.  

Review of the Veteran's STRs shows no complaint or manifestation of a peripheral nerve disability.  On examination for separation from service, and on June 1954 VA examination, neurologic evaluation was shown to be normal.  On examination by VA in November 2005 it was noted that the Veteran had been diagnosed with insulin dependent diabetes mellitus and had some degree of diabetic neuropathy.  On September 2006 VA examination, the examiner noted that the Veteran had some degree of peripheral neuropathy of both hands and feet, as well as slight winging of the scapula on the left that could be the result of a remote injury of the nerve.  (As noted, the Veteran has been service connected for the residuals of a nerve injury of the brachial plexus and left winged scapula, rated 20 percent disabling.)  

In a March 2006 statement, the Veteran's private physician indicated that he had been the Veteran's physician for the last 20 years and was very familiar with the Veteran's current and past medical history and had evaluated the Veteran's past history of injuries and reported that the Veteran had likely been hit with shrapnel that had him with a weight of about 3000 grams and, while the Veteran's jacket had prevented penetration of the shrapnel past the skin, tissue damage to the nerves, even distant tissue, occurs as a result of the transfer of energy from the projectile into the human flesh.  It was also noted that when taking into account the mechanism or tissue injury, the initial site of impact is less important than the direction of the energy transfer.  

In April 2015, the Veteran's medical records were reviewed by a VA physician who was requested to render an opinion regarding whether the peripheral neuropathy of the Veteran's extremities were related to service or to the Veteran's brachial plexus injury residuals.  It is initially noted that the examiner did not believe that an in-person examination would have added any information that would have affected the opinions that he reached.  The examiner was requested to render an opinion regarding whether it was at least as likely as not that the Veteran's peripheral neuropathy was etiologically linked to his active duty service or to the service-connected residuals of nerve damage of the brachial plexus and left winged scapula.  The examiner stated that peripheral neuropathy was less likely than not (less than 50% probability) incurred in or caused by any in-service injury, event or illness.  The rationale was that there was no evidence of any peripheral nerve symptoms or conditions during his military service after complete review of the STRs.  It was noted that neurologic examination was normal on examination for  separation from service and on examination in August 1954.  The Veteran's current peripheral neuropathy became symptomatic many years later and has been diagnosed as a diabetic peripheral neuropathy.  The symptoms presented by the Veteran were consistent with this diagnosis.  As the Veteran did not develop diabetes until decades after service, it was the examiner's opinion that the Veteran's peripheral neuropathy was less likely than not etiologically linked to active duty.  

Regarding a relationship between the Veteran's service-connected residuals of nerve damage from brachial plexus and left winged scapula injury, the April 2015 opinion stated that it was less likely than not proximately due to or the result of his service-connected condition.  The rationale was that this condition affected the left upper extremity and that the available medical records were clear that this was a completely separate condition from the peripheral neuropathy that affected all of the Veteran's extremities.  The service-connected disability was due to a direct injury of the nerve itself, while diabetic neuropathy that affected multiple extremities was not due to direct physical nerve injury, but instead had a completely separate and unrelated etiology, which, in the case of diabetes, was the result of long term effects of abnormal insulin and glucose metabolism.  Regarding aggravation, the examiner first indicated that a baseline level of severity of the disability could not be determined from the available medical evidence, which was not sufficient to support such a determination.  Regardless of an established baseline, the peripheral neuropathy was not at least as likely aggravated beyond its natural progression by residuals of nerve damage of the brachial plexus and left winged scapula.  The rationale for this opinion was that the peripheral neuropathy of the extremities had followed an expected slowly progressing course in both the upper and lower extremities, with no findings that showed that the diabetic neuropathy had progressed more than expected in the left upper extremity as compared to the right.  The Veteran had symptoms related to his service-connected residuals of nerve damage of the brachial plexus and left winged scapula that include left upper extremity symptoms.  The records and reported symptoms describe these as "simply additive to his diabetic neuropathy symptoms."  Citing the findings of the March 2006 private treatment report that found that the Veteran had an underlying diabetes mellitus with findings of peripheral neuropathy on neurologic examination, the examiner stated that this was as expected, since the service-connected nerve damage condition was not one that would cause alterations in other peripheral nerves of either the same extremity or of other extremities over time.  For these reasons, the examiner opined that the diabetic peripheral neuropathy condition was not aggravated beyond its natural progression by the service-connected residuals of nerve damage of the brachial plexus and left winged scapula.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In this case, there is no indication in the STRs of peripheral neuropathy during service or in the years immediately following service.  As such, there is no basis for service connection directly or presumptively.  The Board finds that the preponderance of the evidence shows that the Veteran's peripheral neuropathy is the result of his diabetes mellitus, a disability for which service connection has not been established.  In addressing whether the Veteran's service-connected disabilities may have caused or aggravated his peripheral neuropathy, the only medical opinion that specifically addresses this matter is negative.  In this regard, it is noted that the private physician who submitted the March 2006 statement indicated that distant tissue damage resulted from the transfer of energy from the impact of the shrapnel that caused the brachial plexus injury residuals.  No support for this conclusion was offered which would relate the presence of peripheral neuropathy identified many years later in the instant case to the inservice injury.  The Board finds such an opinion to be speculative at best, of little evidentiary value, and amounts to what in essence is "nonevidence" of an etiological relationship to a service-connected disability.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 (1993) (A medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.)  

By contrast, the opinion rendered by the examiner in April 2015 provides clear rationale regarding whether the service-connected disability caused or aggravated his diabetic peripheral neuropathy.  The examiner opined that such a relationship was less likely than not.  The examiner explained that diabetic peripheral neuropathy had no relationship with the brachial plexus injury, even in the left upper extremity where the injury occurred.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of each of his extremities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


